Citation Nr: 0927794	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  02-12 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of a 
head injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the above claims.  In December 2005, 
the Board remanded the claims for additional development.   

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's headaches and ataxia, claimed as residuals of a 
head injury, first manifested many years after service and 
are not related to his service or to any aspect thereof.


CONCLUSION OF LAW

The Veteran's headaches and ataxia, claimed as residuals of a 
head injury, were not incurred in or aggravated by his active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

The Veteran contends that his current headaches and ataxia 
are related to a head injury that he sustained in service.  
Specifically, he contends that while stationed in Germany, he 
was ordered to remove the branches of an oak tree when a 
grenade simulator went off near by and one of the branches 
fell, hitting him over the head.  The next thing he knew, he 
was in a helicopter on the way to the hospital, covered in 
blood and needing stitches.  He contends that since that 
time, he has suffered from headaches, balance problems, 
trouble walking in the dark, and trouble driving at night.  

The Veteran's service treatment records reflect that in July 
1969, he was hospitalized for two days so as to be held for 
observation for a head injury due to being struck by a tree 
trunk.  No disease was found.  He was put on light duty.  
There are no further records relating to his incident or to 
any complaints related to the residuals of a head injury.  
His May 1971 separation examination is silent for any 
diagnosis of an abnormality of the head, or any residual 
difficulties related to the head injury. 

Because no residuals of a head injury were found on 
examination at separation, the Board finds that there was no 
evidence of a chronic disorder at separation from service. 38 
C.F.R. § 3.303(b).  As chronicity in service has not been 
established, a showing of continuity of symptoms after 
discharge is required to support the Veteran's claim for 
service connection for the residuals of a head injury.  38 
C.F.R. § 3.303(b).  

The first post-service clinical record related to the 
Veteran's claim is June 2001 VA neurological examination.  At 
that time, the Veteran reported that he had received 40 to 50 
sutures in his head when the tree hit him in service.  He 
stated that a couple of years after the injury, he started 
having three to four headaches per week.  They were throbbing 
in nature, unpredictable, and severe.  After physically 
examining the Veteran, the examiner concluded that the 
headaches were most likely migraines that were unrelated to 
his service.  In so determining, the examiner explained that 
posttraumatic headaches, those that occur after an injury, 
almost never last for this long of a time, much less starting 
two years after the injury.  

Private treatment records dated from 1999 to 2001 reflect 
that in September 2001, the Veteran reported experiencing 
occasional headaches.  A February 2002 medical evaluation 
prepared for the Railroad Retirement Board reflects 
complaints of balancing problems since the 1970s and some 
difficulty walking at night, which the Veteran attributed to 
the 1969 head injury.  Physical examination demonstrated 
significant ataxia.  The examiner opined that the ataxia was 
probably due to the old head injury, but also felt that it 
could be related to the decreased nerve sensation in his 
feet, particularly because he had had toes on his left foot 
amputated. 

VA treatment records dated from June 2001 to March 2003 
reflect complaints of headache pain in December 2002. 

In March 2005, the Veteran's representative submitted medical 
information about ataxia as found on the web-site for North 
Memorial Medical Center.  The article stated that ataxia 
could manifest through headaches and could occur when a 
person had sustained a head injury.

In December 2005, the Board remanded the claim in order to 
obtain a medical opinion.  On July 2008 VA examination, the 
Veteran reported that he had experienced headaches since the 
1969 injury, which lasted anywhere from two minutes to two 
days.  He did not take medication to relieve the headaches 
because his liver was not in good condition.  He could 
relieve the headaches by darkening his room and closing his 
eyes.  Although he had trouble balancing on one foot, the 
examiner did not find that he had ataxia.  Physical 
examination revealed difficulty when walking in that he fell 
to the left.  His left foot was also abnormal.  The diagnosis 
was headaches with marginal evidence of cerebellar 
dysfunction of unknown etiology, and left lower extremity 
peripheral neuropathy of unknown origin.  After reviewing the 
Veteran's claims file, including his service treatment 
records and the 2002 Railroad Retirement opinion, the 
examiner concluded that it was less likely than not that the 
Veteran's headaches and ataxia were related to his service.  
In so determining, the examiner explained that the Veteran's 
symptoms of headaches and ataxia were not present after the 
injury, and the significant time lapse made it unlikely that 
these conditions would be due to the head injury.  The 
examiner found it to be significant that the Veteran began 
experiencing headaches two years after the service, and the 
first documentation of ataxia was not until 2002.  By that 
time, the Veteran had a significant history of alcohol 
dependence and drug abuse, which could also lead to ataxia.  

As with all medical opinions, the weight and credibility of 
the opinion has to be considered in light of all other 
evidence of record and in light of other medical information.  
The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusions that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In this case, the Board places more probative value on the 
June 2001 and August 2008 VA examinations finding no relation 
between the Veteran's headaches and ataxia and his service, 
rather than on the February 2002 opinion that the Veteran's 
ataxia was due to the head injury he sustained in service.  
For one, the June 2001 examiner did not find that the Veteran 
had ataxia, and the August 2008 examiner found that any 
possible ataxia was very minimal in nature.  Then, both 
examiners found that the time lapse for when the Veteran 
began to experience these symptoms was highly suggestive that 
they were not posttraumatic in nature, but were rather caused 
by some other factor. The June 2008 examiner explained that 
the symptoms related to a head injury, whether ataxia or 
headaches, were felt immediately after the injury and then 
tapered off from there on out.  With regard to the February 
2002 opinion, while the examiner found significant ataxia, 
there is no other objective clinical evidence that the 
Veteran has suffered from this condition.  For that matter, 
on August 2008 VA examination, the Veteran had trouble 
balancing on one foot, but that was the extent of any ataxia 
found.  The lone finding of significant ataxia in this case 
is therefore questionable, as well as the opinion that it was 
related to the 1969 head injury.  The February 2002 examiner 
did not explain his rationale in linking the ataxia with the 
head injury which had occurred more than thirty years 
previously. Additionally, there is no indication that the 
examiner reviewed the Veteran's past medical history or 
service medical records in providing his opinion, and it is 
therefore unclear as to how familiar he was with the 
Veteran's medical history.  In that regard, the Board is not 
bound to accept medical opinions that are based on history 
supplied by the Veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993).  

As to the article stating that ataxia could manifest through 
headaches and could occur when a person had sustained a head 
injury, to the extent that the Veteran is attempting to 
extrapolate from this literature that he has ataxia related 
to the head injury experienced during service, such 
extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the Veteran's 
headaches, and thus service connection cannot be granted on 
that theory.  With regard to his ataxia, as discussed above, 
the majority of the medical evidence suggests that the 
Veteran's balance problems are not related to the 1969 head 
injury, due to the time lapse in which the Veteran sought 
treatment for the condition or was diagnosed with the 
condition.  

Further, because of the length of time between the Veteran's 
separation from service and the first clinical records 
evidencing headaches and ataxia, the Veteran is not entitled 
to service connection for these claimed residuals on a 
presumptive basis.  The record reflects a period of over 
thirty years between the Veteran's separation from service 
and his diagnosis of ataxia and migraine headaches.  In view 
of the lengthy period without evidence of treatment, there is 
no evidence of a continuity of treatment, which weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The Board does not question the sincerity of the Veteran's 
belief that his headaches and balance problems are related to 
his service.  However, as a lay person, he is not competent 
to establish a medical diagnosis or show a medical etiology 
merely by his own assertions, because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (2008); Duenas v. 
Principi, 18 Vet. App. 512 (2004); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Because he is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, and since the only persuasive medical evidence is 
against the claim, service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As the preponderance of the evidence is against the claim for 
service connection for the residuals or a head injury, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the RO sent correspondence in June 2001, February 2002, 
and January 2006 that informed the Veteran about the 
information and evidence necessary to substantiate his claim 
and of his and VA's respective duties, as well as notice of 
what type of information and evidence was needed to establish 
disability ratings and an effective date.  Any defect with 
regard to the timing of the notice to the appellant is 
harmless because he had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the April 2009 supplemental statement 
of the case.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
relevant, identified, and available evidence has been 
obtained.  The RO obtained all private records for which the 
Veteran provided an authorization and consent to release 
information to VA.  The Veteran was also afforded VA 
examinations in June 2001 and in August 2008.  


Thus, the Board finds that VA has satisfied the duty to 
assist.


ORDER

Service connection for the residuals of a head injury is 
denied.


REMAND

Additional development is necessary prior to further 
disposition of the Veteran's claim for entitlement to service 
connection for PTSD.

In December 2005, the Board remanded this claim in order to 
develop the Veteran's reported stressors, including 
verification of the stressors by the United States Army & 
Joint Services Records Research Center (JSRRC.)  

The Veteran's service personnel records and service 
separation papers reflect that while stationed in Germany, he 
was a Vehicle Repairmen with the 6th Battery, 60th Artillery, 
from March 1969 to April 1970.  Then, while stationed in 
Vietnam, he was a general vehicle repair foreman with the 
HqCoUSAECV(P) from June 1970 to December 1970 and was with 
the USAECV Eng. Dist. from December 1970 to May 1971.  

Further attempts to verify the Veteran's claimed stressors is 
necessary.  The record reflects that, while an attempt was 
made to verify certain stressors, the information provided to 
the JSRRC was either incorrect or incomplete with regard to 
the Veteran's unit information.  June 2006 and August 2008 
requests listed the Veteran's Vietnam information first as 
the "6th Battery, 60th Artillery" and then as part of the 
"18th Engineer Brigade," respectively.  The JSRRC in turn 
responded that there was no unit information for the 6th 
Battery, 60th Artillery in Vietnam in 1970, and more 
information was necessary to verify information regarding the 
18th Engineer Brigade.  As it appears that a request for unit 
information regarding the HqCoUSAECV(P) has not been 
solicited, additional attempts must be made to verify the 
Veteran's stressors.  

In that regard, in an April 2002 statement, the Veteran 
reported the following stressors:  1) the second day that he 
arrived in Cam Ran Bay, his unit came under mortar attack 
while they were filling sandbags, 2) then, on the way to his 
duty station in Cholon, two military policemen took a 
"satchel charge" to their jeep and were killed, 3) further 
up the road on that same day, three servicemen were grenaded 
in their jeep, and medics appeared to help them, 4) a few 
weeks later, a Cambodian guard fired rounds into a building 
across the street, and when the Veteran stood up, he saw that 
some of the bullets had hit the wall directly over his head 
before the military police shot and killed the sniper, 5) he 
witnessed a serviceman who "shot up his room," with at 
least 5 or 6 clips, 6) a man named "G.T." was "pistol-
whipped" by a Vietnamese person and needed stitches, 7) and, 
one night he was sent to deliver fuel to an area that turned 
out to be a Korean check-point, and on his way back he was 
fired at by individuals on a boat before the Koreans took 
over and he fled back to his base.  These stressors have not 
yet been verified and an attempt to verify them should be 
made. 

Accordingly, the case is REMANDED for the following action:

1.   Request that the United States Army 
& Joint Services Records Research Center 
(JSRRC) perform a search of the unit 
history of HqCoUSAECV(P) from June 1970 
to December 1970 and the unit history for 
USAECV Eng. Dist. from December 1970 to 
May 1971, near Cholon, Vietnam.  Specific 
requests should be made for casualties in 
the Veteran's unit as a result of 1) a 
mortar attack in between June 1970 and 
September 1970 while his unit filled 
sandbags, 2) causalities of two military 
policemen who took a "satchel charge" 
to their jeep and were killed near his 
base between June 1970 and September 
1970, 3) three servicemen were grenaded 
in their jeep, and medics appeared to 
help them between June 1970 and September 
1970, 4) a Cambodian guard who fired 
rounds into a building until military 
police shot and killed him, 5) a 
serviceman once "shot up his room," 
with at least 5 or 6 clips, 6) a man 
named "G.T." was "pistol-whipped" by a 
Vietnamese person and needed stitches, 7) 
orders for the Veteran to deliver fuel to 
an area that turned out to be a Korean 
check-point, where, on his way back to 
the base, he was fired at by individuals 
on a boat.  

To facilitate this search, the JSRRC 
should be provided a copy of the 
Veteran's DD-214 and service personnel 
records, as well as a copy of his written 
statements dated June 7, 2001, April 22, 
2002, and September 11, 2002.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the 
appellant, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


